TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00702-CV


                                  Shakeel Mustafa, Appellant

                                                v.

                                     Pakiza Asim, Appellee


       FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
      NO. 11-0061-FC1, THE HONORABLE JOE CARROLL, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due February 21, 2018. On counsel’s

motions, the time for filing was extended to May 23, 2018. Appellant’s counsel has now filed a

third motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than June 22, 2018. No

further extension of time will be granted and failure to comply with this order may result in

dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on May 11, 2018.



Before Chief Justice Rose, Justices Goodwin and Field